DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11th, 2021 has been entered.
The amendment filed on September 09th, 2021 has been acknowledged.  By this amendment, claims 1, 17, 24, and 26 have been amended and claims 3, 9, 13, 15, 19, 20, 23, 25, and 27-34 have been cancelled.  Accordingly, claims 1, 2, 4-8, 10-12, 14, 16-18, 21, 22, 24, and 26 are pending in the present application in which claims 1, 17, and 24 are in independent form.  
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 12, 16, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. Pub. 2015/0129878), of record, in view of Miyata et al. (U.S. Patent 6,204,564), newly cited.
In re claim 1, Shin discloses a vertical semiconductor device, comprising: a plurality of vertical memory cells (including channel layers 200, word lines 194, 196) on an upper surface (a top surface) of a first substrate 170 (see paragraphs [0064], [0066] and fig. 1B); an adhesive layer 178 on a lower surface (a bottom surface) of the first substrate 170 that is opposite to the upper surface of the first substrate 170 (see paragraph [0055] and fig. 1B, notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), examiner tails to position that the metal layer 178 functions as an adhesive layer for attaching the first substrate 170 to the lower insulating interlayer 142/144/146); a second substrate 110 having first peripheral circuits thereon 120/130/150 (see paragraph [0076] and fig. 1B); a lower insulating interlayer 142/144/146 on the second substrate 110 (see paragraph [0080] and fig. 1B); and a plurality of wiring structures 232, 156, 158 electrically connecting the vertical memory cells and the first peripheral circuits 120/130/150, wherein a lower surface of the adhesive layer 178 and an upper surface of the lower insulating interlayer 146 are in contact with each other, and wherein the lower surface of the adhesive layer 178 and the upper surface of the lower insulating interlayer 146 serve as a bonding interface (see paragraphs [0055], [0080], [0092] and fig. 1B, note that, the lower surface of the adhesive layer 178 and the upper surface of the lower insulating interlayer 146 are directed bonded to each other thus creating a bonding interface there between, see fig. 1B).

    PNG
    media_image1.png
    778
    933
    media_image1.png
    Greyscale

Although, Shin is silent with respect to that wherein voids are irregularly provided at the bonding interface of the lower surface of the adhesive layer 178 and the upper surface of the lower insulating interlayer 146.
However, Miyata discloses a memory device, including in which, air bubbles are irregularly trapped at the bonding interface of the adhesive layer (see col. 3, lines 53-64) and note that since Applicant’s disclosure does not provide any benefit or advantage of having the voids to be irregularly generated at the bonding interface other than specifying that voids may be irregularly generated at the bonding interface.

KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 2, as applied to claim 1 above, Shin in combination with Miyata discloses wherein the first substrate 170 includes a single crystal semiconductor material or polysilicon (see paragraph [0052] and fig. 1B of Shin).
In re claim 5, as applied to claim 1 above, Shin in combination with Miyata discloses wherein the vertical semiconductor device further comprising a first insulating interlayer 212 covering the vertical memory cells on the first substrate 170 (see paragraph [0069] and fig. 1B of Shin).
In re claim 12, as applied to claim 1 above, Shin in combination with Miyata discloses wherein the vertical memory cells comprises first conductive patterns 194, 
In re claim 16, as applied to claim 1 above, Shin in combination with Miyata discloses wherein the first substrate 170 overlaps the upper surface of the second substrate 110, and
the adhesive layer 178 and the lower insulating interlayer 146 are between the first substrate 170 and the second substrate 110 (see paragraph [0124] and fig. 1B of Shin).
	In re claim 24, Shin discloses a vertical semiconductor device, comprising:
a plurality of vertical memory cells (including channel layers 200, word lines 194, 196) on an upper surface of a first substrate 170 (see paragraphs [0064], [0066], and fig. 1B); an adhesive layer 178 on a lower surface of the first substrate 170 that is opposite to the upper surface of the first substrate 170 (see paragraph [0055] and fig. 1B, notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), examiner tails to position that the metal layer 178 functions as an adhesive layer for attaching the first substrate 170 to the lower insulating interlayer 142/144/146); peripheral circuits 120/130/150 on a second substrate 110 (see paragraph [0045] and fig. 1B); and a lower insulating interlayer 142/144/146 covering the peripheral circuits 120/130/150 on the second substrate 110 (see paragraph [0048] and fig. 1B), an upper surface of the lower insulating interlayer 146 in contact with a lower surface of the adhesive layer 178,  wherein the lower surface of the adhesive layer 178 and the upper surface of the lower insulating 
Although, Shin is silent with respect to that wherein voids are irregularly provided at the bonding interface of the lower surface of the adhesive layer 178 and the upper surface of the lower insulating interlayer 146.
However, Miyata discloses a memory device, in which, air bubbles are irregularly trapped at the bonding interface of the adhesive layer (see col. 3, lines 53-64) and note that Applicant’s disclosure does not provide any benefit or advantage of having the voids to be irregularly generated at the bonding interface other than specifying that voids may be irregularly generated at the bonding interface.
It is respectfully submitted that it would have been obvious to one of ordinary skill in the art to realize that it is well-known in the art that air bubbles or voids can be trapped and are irregularly provided at the bonding interface of the lower surface of the adhesive layer and the upper surface of the lower insulating interlayer in the vertical semiconductor device of Shin since Miyata provides evidence that air bubbles may being trapped at the bonding interface of the adhesive layer.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claims 1, 5, 12, 14, 16, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yon et al. (U.S. Pub. 2015/0372005), of record, in view of Miyata et al. (U.S. Patent 6,204,564), newly cited.
In re claim 1, Yon discloses a vertical semiconductor device, comprising: a plurality of vertical memory cells (CS) on an upper surface (a top surface) of a first substrate 110 (see paragraph [0056] and fig. 2); an adhesive layer 100 on a lower surface (a bottom surface) of the first substrate 110 that is opposite to the upper surface of the first substrate 110 (see paragraph [0075] and fig. 2, notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), examiner tails to position that the layers 100 functions as an adhesive layer for attaching the first substrate 110 to the lower insulating interlayer 24); a second substrate 10 having first peripheral circuits PTR thereon (see paragraph [0103] and fig. 2); a lower insulating interlayer 24 on the second substrate 10 (see paragraph [0106] and fig. 2); and a plurality of wiring structures 182/184 electrically connecting the vertical memory cells and the first peripheral circuits PTR, wherein a lower surface of the adhesive layer 100 and an upper surface of the lower insulating interlayer 24 are in contact with each other, and wherein the lower 

    PNG
    media_image2.png
    745
    962
    media_image2.png
    Greyscale


Although, Yon is silent with respect to that wherein voids are irregularly provided at the bonding interface of the lower surface of the adhesive layer 100 and the upper surface of the lower insulating interlayer 24.

It is respectfully submitted that it would have been obvious to one of ordinary skill in the art to realize that it is well-known in the art that air bubbles or voids can be trapped and are irregularly provided at the bonding interface of the lower surface of the adhesive layer and the upper surface of the lower insulating interlayer in the vertical semiconductor device of Yon since Miyata provides evidence that air bubbles may being trapped at the bonding interface of the adhesive layer.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 5, as applied to claim 1 above, Yon in combination with Miyata discloses wherein the vertical semiconductor device further comprising a first insulating interlayer 120 covering the vertical memory cells on the first substrate 110 (see paragraph [0122] and fig. 2 of Yon).

In re claim 14, as applied to claim 1 above, Yon in combination with Miyata discloses wherein the vertical semiconductor device further comprising a lower conductive layer 166 between the first substrate 110 and the adhesive layer 100, the lower conductive layer 166 vertically separating the first substrate 110 from the adhesive layer 100 (see paragraph [0054] and fig. 2, note that, the adhesive layer 100 including multiple layers (102,104,106) and thus the lower conductive layer 166 is positioned between the substrate 110 and the adhesive layer 100.  Furthermore, upper layers 104/106 of the adhesive layer 100 can act as a lower conductive layer since they are made of highly-doped semiconductor layers, thus, highly-doped semiconductor layers 104/106 are between the first substrate 110 and the adhesive layer 102 and the highly-doped semiconductor layers 104/106 vertically separating the first substrate 110 from the adhesive layer 102, see fig. 2 of Yon).
In re claim 16, as applied to claim 1 above, Yon in combination with Miyata discloses wherein the first substrate 110 overlaps the upper surface of the second substrate 10, and the adhesive layer 100 and the lower insulating interlayer 24 are between the first substrate 110 and the second substrate 10 (see paragraph [0054] and fig. 2 of Yon).

Although, Yon is silent with respect to that wherein voids are irregularly provided at the bonding interface of the lower surface of the adhesive layer 100 and the upper surface of the lower insulating interlayer 24.

It is respectfully submitted that it would have been obvious to one of ordinary skill in the art to realize that it is well-known in the art that air bubbles or voids can be trapped and are irregularly provided at the bonding interface of the lower surface of the adhesive layer and the upper surface of the lower insulating interlayer in the vertical semiconductor device of Yon since Miyata provides evidence that air bubbles may being trapped at the bonding interface of the adhesive layer.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claims 17, 18, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. Pub. 2015/0129878) in view of Ishihara et al. (U.S. Pub. 2011/0309432), both of record, and Miyata et al. (U.S. Patent 6,204,564), newly cited.

a plurality of vertical memory cells (including channel layers 200, word lines 194, 196) on an upper surface of a first substrate 170 (see paragraphs [0064], [0066], and fig. 1B);
a first insulating interlayer 212 covering the vertical memory cells on the first substrate 170 (see paragraph [0069] and fig. 1B); an adhesive layer 178 on a lower surface of the first substrate 170 that is opposite to the upper surface of the first substrate 170 (see paragraph [0055] and fig. 1B, notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), examiner tails to position that the metal layer 178 functions an adhesive layer for attaching the first substrate 170 to the lower insulating interlayer 142/144/146); a second substrate 110 having peripheral circuits 120/130/150 thereon (see paragraph [0076] and fig. 1B); a lower insulating interlayer 142/144/146 covering the peripheral circuits 120/130/150 on the second substrate 110 (see paragraph [0080] and fig. 1B), an upper surface of the lower insulating interlayer 146 in contact with a lower surface of the adhesive layer 178 (see paragraph [0055] and fig. 1B); and a plurality of via contacts 152/154/156/158/232 electrically connecting the vertical memory cells and the peripheral circuits (see paragraph [0102] and fig. 1B), wherein the lower surface of the adhesive layer 178 and the upper surface of the lower insulating interlayer 146 serve as a bonding interface (see paragraphs [0055], [0080], [0092] and fig. 1B, note that, the lower surface of the adhesive layer 178 and the upper surface of the lower insulating interlayer 146 are directed bonded to each other thus creating a bonding interface there between, see fig. 1B).


    PNG
    media_image1.png
    778
    933
    media_image1.png
    Greyscale

	Shin is silent to wherein a plurality of through via contacts passing through at least the first insulating interlayer, each of the through via contacts in contact with a lower wiring of a corresponding one of the peripheral circuits.
However, Ishihara discloses in a same field of endeavor, a vertical semiconductor device, including, inter-alia, a vertical semiconductor device, comprising:
a plurality of vertical memory cells (MC) on an upper surface of a first substrate (see paragraph [0051] and fig. 2); a first insulating interlayer 23 covering the vertical memory cells on the first substrate (see paragraph [0058] and fig. 2); a second substrate 11 having peripheral circuits PR1 thereon, wherein a plurality of through via contacts 31, 32 (on the left side of the vertical semiconductor device) passing through at least the first 
	
    PNG
    media_image3.png
    562
    921
    media_image3.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the vertical semiconductor device of Shin with the features as taught by Ishihara in order to enable a plurality of through via contacts passing through at least the first insulating interlayer, each of the through via contacts in contact with a lower wiring of a corresponding one of the peripheral circuits in the vertical semiconductor device of Shin to be formed because in doing so a memory string having a U-shaped configuration can be obtain and furthermore to improve the operation performance of the vertical semiconductor device (see paragraphs [0004]-[0005] of Ishihara).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Although Shin is further silent with respect to that wherein voids are irregularly provided at the bonding interface of the lower surface of the adhesive layer 178 and the upper surface of the lower insulating interlayer 146.
However, Miyata discloses a memory device, in which, air bubbles are irregularly trapped at the bonding interface of the adhesive layer (see col. 3, lines 53-64) and note that Applicant’s disclosure does not provide any benefit or advantage of having the voids to be irregularly generated at the bonding interface other than specifying that voids may be irregularly generated at the bonding interface.
It is respectfully submitted that it would have been obvious to one of ordinary skill in the art to realize that it is well-known in the art that air bubbles or voids can be trapped and are irregularly provided at the bonding interface of the lower surface of the adhesive layer and the upper surface of the lower insulating interlayer in the vertical semiconductor device of Shin since Miyata provides evidence that air bubbles may being trapped at the bonding interface of the adhesive layer.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 18, as applied to claim 17 above, Shin in combination with Ishihara and Miyata discloses wherein the first substrate includes a single crystal semiconductor material or polysilicon ((see paragraph [0052] and fig. 1B of Shin and paragraph [0037] of Ishihara).  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	In re claim 21, as applied to claim 17 above, Shin in combination with Ishihara and Miyata discloses wherein the vertical memory cells comprises: first conductive patterns 194/196 being apart from each other (via insulating layers 193/195) in a direction perpendicular to the first substrate 170; and channel structures 200 passing through the first conductive patterns 194/196, the channel structures 200 electrically connected to the first substrate 22 (see paragraph [0063] and fig. 1B of Shin).
	In re claim 22, as applied to claim 21 above, Shin in combination with Ishihara and Miyata discloses wherein the through via contacts 31, 32 are not in direct contact with the vertical memory cells MC, and at least one of the through via contacts 31, 32 is pass through the first conductive patterns (see paragraph [0067] and fig. 2 of Ishihara).
Claims 6-8, 10, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. Pub. 2015/0129878), of record, in view of Miyata et al. (U.S. Patent 6,204,564), newly cited, as applied to claim 5 above, and further in view of Ishihara et al. (U.S. Pub. 2011/0309432), of record.
In re claim 6, as applied to claim 5 above, Shin is silent to wherein each of the wiring structures comprise: one of a plurality of through via contacts passing through the first insulating interlayer and the first substrate, and contacting a lower wiring of a corresponding one of the first peripheral circuits; and an upper wiring electrically connected to the one of the through via contacts.
However, Ishihara discloses in a same field of endeavor, a vertical semiconductor device, including, inter-alia, a vertical semiconductor device, comprising:
a plurality of vertical memory cells (MC) on an upper surface of a first substrate (see paragraph [0051] and fig. 2); a first insulating interlayer 23 covering the vertical memory cells on the first substrate (see paragraph [0058] and fig. 2); a second substrate 11 having peripheral circuits PR1 thereon, and a wiring structure comprises one of a plurality of through via contacts 31, 32 (on the left side of the vertical semiconductor device) passing through the first insulating interlayer 23 and the first substrate, and contacting a lower wiring of a corresponding one of the peripheral circuits PR1, and an upper wiring LB electrically connected to the one of the through via contacts (see paragraph [0067] and fig. 2).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the vertical semiconductor device of Shin with the features as taught by Ishihara in order to enable wherein each of the wiring structures KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
	In re claim 7, as applied to claim 6 above, Shin in combination with Miyata and Ishihara disclose wherein the vertical semiconductor device further comprising: an insulation spacer 240 surrounding a side wall of at least one of the through via contacts 232 (see paragraph [0074] and fig. 1B of Shin).
	In re claim 8, as applied to claim 6 above, Shin in combination with Miyata and Ishihara disclose wherein the vertical semiconductor device further comprising: an insulation pattern 240 surrounding a side wall of at least one of the through via contacts 232 (see paragraph [0074] and fig. 1B of Shin).

	In re claim 26, as applied to claim 24 above, Shin discloses wherein the vertical semiconductor device further comprising a first insulating interlayer 212 covering the vertical memory cells on the first substrate 170 (see paragraph [0069] and fig. 1B).
However, Shin and Miyata silent to wherein a plurality of the through via contacts passing through at least the first insulating interlayer, the through via contacts in contact with a lower wiring of a corresponding one of the peripheral circuits; and an upper wiring electrically connected to the one of the through via contacts. 
However, Ishihara discloses in a same field of endeavor, a vertical semiconductor device, including, inter-alia, a vertical semiconductor device, comprising:
a plurality of vertical memory cells (MC) on an upper surface of a first substrate (see paragraph [0051] and fig. 2); a first insulating interlayer 23 covering the vertical memory cells on the first substrate (see paragraph [0058] and fig. 2); a second substrate 11 having peripheral circuits PR1 thereon, a plurality of the through via contacts 31, 32 passing through at least the first insulating interlayer 23, the through via contacts 31, 32 in contact with a lower wiring of a corresponding one of the peripheral circuits PR1; and an upper wiring BL electrically connected to the one of the through via contacts 31 32 (see paragraph [0067] and fig. 2).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the vertical semiconductor device of Shin with the features as taught by Ishihara in order to enable wherein a plurality of the through via KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. Pub. 2015/0129878), of record, in view of Miyata et al. (U.S. Patent 6,204,564), newly cited, as applied to claim 1 above, and further in view of Otremba et al. (U.S. Pub. 2014/0145318), of record.
In re claim 4, as applied to claim 1 above, Shin discloses wherein the adhesive layer includes titanium (see paragraph [0108]) but is silent to wherein the adhesive layer includes at least one of Ga, GaN, copper, or a compound containing silicon.

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to use copper as an alternative to titanium for the adhesive layer in the vertical semiconductor device of Shin because Otremba suggested that it is well-known in the art that copper and titanium are interchangeable adhesive layer in semiconductor device since it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-8, 10-12, 14, 16-18, 21, 22, 24, and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Das et al.		U.S. Pub. 2019/0189576	Jun. 20, 2019.
Egawa		U.S. Patent 6,426,554	Jul. 30, 2002.
Huo et al.		U.S. Pub. 2020/0258857	Aug. 13, 2020.
Xiao 			U.S. Pub. 2020/0194452	Jun. 18, 2020.
Lee et al.		U.S. Pub. 2015/0325588	Nov. 12, 2015.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892